DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation “wherein the semiconductor element receives light which is transmitted from the substrate and is absorbed by the light absorbing layer,” is unclear as to how it is related to “the light absorbing layer…absorbs light incident onto the semiconductor element,” as previously recited in the claim. 
Regarding claim 30, the limitation “wherein the second semiconductor element receives light which is transmitted from the substrate and is absorbed by the light absorbing layer,” is unclear as to how it is related to the lights recited previously in the claim (i.e. “the light absorbing layer…absorbs light incident onto the semiconductor element,” the “ultraviolet light,” and the “light which is emitted from the first semiconductor element”).
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koi et al. (US 2011/0024863; herein “Koi”) in view of Boisvert et al. (Large-area InAlAs/InGaAs single-photon-counting avalanche photodiodes, 2004) and Park et al. (US 2014/0197454; herein “Park”).
Regarding claim 11, Koi discloses in Fig. 9 and related text a semiconductor element comprising:

a semiconductor structure disposed on the substrate,
wherein the semiconductor structure comprises a first conductive semiconductor layer (111/112, see [0102]), a second conductive semiconductor layer (115/116, see [0102]) and a light absorbing layer (114, see [0102]) disposed between the first conductive semiconductor layer and the second conductive semiconductor layer, wherein the light absorbing layer includes an intrinsic semiconductor layer (undoped InGaAs, see [0102]) and absorbs light incident onto the semiconductor element, and
wherein the semiconductor element further comprises:
a first electrode disposed (141, see [0111]) on and electrically connected to the first conductive semiconductor layer (111/112); and
a second electrode (140, see [0110]) disposed on and electrically connected to the second conductive semiconductor layer (115/116), and
wherein the semiconductor element, receives light which is transferred from the substrate and is absorbed by the light absorbing layer (see [0102] at least).
Koi does not explicitly disclose 
wherein a percentage (µm/µm2 * 100%) of an outer length of an upper surface to an area of the upper surface of the light absorbing layer ranges from 1.25 to 1.5%;
wherein the semiconductor element further comprises a filter layer between the substrate and the first conductive semiconductor layer, and
wherein the filter layer is an undoped layer.
In the same field of endeavor, Boisvert teaches in Fig. 1 and related text a light receiving semiconductor element 
2 * 100%) of an outer length of an upper surface to an area of the upper surface of the light absorbing layer (“absorption” layer, see Fig. 1) ranges from 1.25 to 1.5% (diameter of 75 to 300µm, see pg. 127 para. 3, corresponding to 5% to 1.35%, which overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koi by having the percentage (µm/µm2 * 100%) of an outer length of an upper surface to an area of the upper surface of the light absorbing layer ranges from 1.25 to 1.5%, as taught by Boisvert, in order to achieve a larger area light receiving device useful in, for example, military systems in either linear of Geiger mode operation (see Boisvert pg. 126 para. 3) and a large field of view (see pg. 127 para. 3).
In the same field of endeavor, Park teaches in Fig. 1 and related text 
wherein the semiconductor element further comprises a filter layer (30, see [0063]) between the substrate (10/20, see [0064]) and the semiconductor structure, and
wherein the filter layer is an undoped layer (see e.g. [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koi by having the semiconductor element further comprises a filter layer between the substrate and the semiconductor structure and the filter layer being an undoped layer, as shown by Park, in order to provide a photodetection device that includes a band-pass filter layer, in which a specific range of transmitted wavelengths can be easily controlled by controlling an energy bandgap (see Park [0017]). The limitation “[the] filter layer between the substrate and the first conductive semiconductor layer,” is therefore taught by the combination of the filter layer being between the substrate and the semiconductor structure, as show by Park, and a lower layer of the semiconductor structure being the first conductive semiconductor layer, as shown by Koi.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the percentage as claimed (i.e. the diameter for a circular mesa absorbing layer) to be a result effective variable affecting detection capabilities.  Thus, it would have been obvious to modify the device of Koi to have the percentage (i.e. diameter) within the claimed range in order to provide detection in a large field of view (see pg. 127 para. 3), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 12, Koi further discloses wherein the upper surface of the light absorbing layer (14) is circular (see [0105]).
Regarding claim 14, Koi further discloses wherein the first electrode (141) is spaced apart from the light absorbing layer (114) and surrounds the light absorbing layer (141 on at least two sides of mesa, see Fig. 9);
Regarding claim 16, the combined device shows wherein a lower surface of the second electrode (Koi: 140) and an upper surface of the second conductive semiconductor layer (115/116) are coplanar with each other.
Regarding claim 17, the combined device shows 
a buffer layer (Boisvert: “Buffer,” layer) disposed between the substrate (“Substrate”) and the semiconductor structure; and
an amplification layer (“Multiplication” layer) disposed between the light absorbing layer (“Absorption”) and the first conductive semiconductor layer (“Contact”) (see Fig. 1 at least).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koi in view of Boisvert and Park, as applied to claim 11 above, and further in view of Yamabi (US 2011/0291221; herein “Yamabi”).
Regarding claim 13, Koi does not explicitly disclose a minimum distance between the first electrode and the upper surface of the light absorbing layer is 5 µm or greater.
In the same field of endeavor, Yamabi teaches in Fig. 1 and related text a light receiving semiconductor element where a minimum distance between the first electrode (12, see [0021]) and the upper surface of the light absorbing layer (44, see [0022]) is 5 µm or greater (7-17µm, see [0021], which overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koi by having a minimum distance between the first electrode and the upper surface of the light absorbing layer is 5 µm or greater, as taught by Yamabi, in order to provide a pad able to be wire bonded (see Yamabi [0006]) and to improve device reliability.
Note that the range disclosed by Yamabi overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the distance to be a result effective variable affecting the electrical characteristics and reliability of the device.  Thus, it would have been obvious to modify the device of Koi to have the distance within the claimed range in order to reduce the risk of shorting while minimizing device size, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koi in view of Boisvert and Park, as applied to claim 11 above, and further in view of Yoneda et al. (US 2018/0252865; herein “Yoneda”).
Regarding claim 15, Koi does not disclose 
further comprising an insulating layer disposed on the first electrode and the second electrode, wherein the insulating layer comprises a first recess disposed on the first electrode and a second recess disposed on the second electrode, and
wherein the semiconductor element further comprises:

a second pad disposed in the second recess and electrically connected to the second electrode,
wherein the second pad does not overlap the first electrode in a thickness direction of the semiconductor structure, and
wherein the first pad is partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure.
In the same field of endeavor, Yondea teaches in Fig. 3 and related text a light receiving semiconductor element 
further comprising an insulating layer (16/17, see [0028]) disposed on the first electrode (41, see [0029]) and the second electrode (31), wherein the insulating comprises a first recess (filled with 42) disposed on the first electrode and a second recess (filled with 32) disposed on the second electrode, and
wherein the semiconductor element further comprises:
a first pad (42, see [0029]) disposed in the first recess and electrically connected to the first electrode (41); and
a second pad (32, see [0028]) disposed in the second recess and electrically connected to the second electrode (31),
wherein the second pad does not overlap the first electrode in a thickness direction of the semiconductor structure (see Fig. 3), and
wherein the first pad is partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure (see Fig. 3).
.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koi in view of Boisvert and Park, as applied to claim 17 above, and further in view of Shi et al. (US 2015/0028443; herein “Shi”).
Regarding claims 18 and 19, Koi in view of Boisvert and Park does not explicitly disclose 
wherein the amplification layer is an unintentionally doped semiconductor layer;
wherein the amplification layer has the highest electric field in the semiconductor structure.
In the same field of endeavor, Shi teaches in Fig. 1 and related text a light receiving semiconductor element comprising an amplification layer (15, see [0066])
wherein the amplification layer is an unintentionally doped semiconductor layer (see [0066]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koi by having the amplification layer as an unintentionally doped semiconductor layer and having the highest electric field in the semiconductor structure, as taught by Shi, in order to function as a multiplication region where electrons are accelerated and gain sufficient energy from the electric-field, triggering impact ionization events, and generating more holes and electrons (see Shi [0066]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koi in view of Boisvert, Park and Chu et al. (US 2016/0238439; herein “Chu”).
Regarding claim 30, Koi in view of Boisvert and Park teaches all of the claimed limitations as in the same manner and for the same reasons as applied to claim 11 above except 
a housing;
a first semiconductor element disposed in the housing and configured to emit ultraviolet light, and
a second semiconductor element disposed in the housing and receiving light which is emitted from the first semiconductor.
In the same field of endeavor, Chu teaches in Fig. 1 and related text
a housing (131 and 140, see [0097] and [0101]);
a first semiconductor element (110, see [0099]) disposed in the housing and configured to emit ultraviolet light (see [0099]), and
the second semiconductor element (120, see [0097]) disposed in the housing and receiving light which is emitted from the first semiconductor (see [0100]).


Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/LAUREN R BELL/
Primary Examiner, Art Unit 2816                                                                                                                                                                                         
3/16/2021